Name: 96/252/EC: Commission Decision of 1 March 1996 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain tube or pipe fittings, of iron or steel, originating in the People's Republic of China, Croatia and Thailand
 Type: Decision
 Subject Matter: Asia and Oceania;  mechanical engineering;  competition;  Europe
 Date Published: 1996-04-03

 Avis juridique important|31996D025296/252/EC: Commission Decision of 1 March 1996 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain tube or pipe fittings, of iron or steel, originating in the People's Republic of China, Croatia and Thailand Official Journal L 084 , 03/04/1996 P. 0046 - 0047COMMISSION DECISION of 1 March 1996 accepting undertakings offered in connection with the anti-dumping proceeding concerning imports of certain tube or pipe fittings, of iron or steel, originating in the People's Republic of China, Croatia and Thailand (96/252/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 3283/94 of 22 December 1994 on protection against dumped imports from countries not members of the European Community (1), as last amended by Regulation (EC) No 1251/95 (2), and in particular Article 23 thereof,Having regard to Council Regulation (EEC) No 2423/88 of 11 July 1988 on protection against dumped or subsidized imports from countries not members of the European Economic Community (3), as last amended by Regulation (EC) No 522/94 (4), and in particular Article 10 thereof,After consulting the Advisory Committee,Whereas:(1) The Commission, by Regulation (EC) No 2318/95 (5), imposed a provisional anti-dumping duty on imports into the Community of certain tube or pipe fittings, of iron or steel, originating in the People's Republic of China, Croatia and Thailand. By Regulation (EC) No 149/96 (6), the Council extended the validity of this duty for two months.(2) In the subsequent procedure, it was established that definitive anti-dumping measures should be adopted in order to eliminate injurious dumping. The findings and conclusions on all aspects of the investigation are set out in Council Regulation (EC) No 584/96 (7).(3) Having been informed of those conclusions, the Croatian exporter and the three Thai exporters which had cooperated in the investigation, offered undertakings pursuant to Article 10 (2) (b) of Regulation (EEC) No 2423/88.(4) After a careful examination, and taking into account the particular characteristics of the imports under consideration, the Commission considered that the undertakings offered would eliminate the injurious effects caused by the dumped imports and would be an appropriate remedy in the present case. In addition, since the Croatian and Thai exporters concerned have undertaken to submit detailed and regular sales information to the Commission and since exports from those countries have been made through a limited number of purchasers in the Community, it has been concluded that the proper observance of the undertakings can be effectively monitored by the Commission.(5) Under these circumstances, the Commission considers that the undertakings offered are acceptable, and the investigation can, therefore, be terminated with respect to the exporters in question without the imposition of definitive anti-dumping duties.(6) The producers and exporters concerned were informed of the essential facts and considerations on the basis of which the definitive anti-dumping measures were proposed and have had the opportunity to comment on all aspects of the investigation. Accordingly, should the undertaking be withdrawn or should the Commission have reason to believe that the undertaking has been infringed, it may, where the interests of the Community so require and in accordance with Article 10 (6) of Regulation (EEC) No 2423/88, impose provisional duties forthwith on the basis of the results and conclusions of the investigation set out in Regulation (EC) No 584/96. Subsequently, definitive duties could also be imposed by the Council on the basis of the facts established in that investigation.(7) When the Advisory Committee was consulted on the acceptance of the undertakings offered, some objections were raised. Therefore, in accordance with Articles 9 and 10 (1) of Regulation (EEC) No 2423/88, the Commission sent a report to the Council on the results of the consultations and a proposal that the investigation be terminated by the acceptance of undertakings. As the Council, in accordance with the said Articles 9 and 10 (1), has not decided otherwise, the Commission is authorized to adopt this Decision.(8) The Community industry concerned was informed of the main facts and considerations on the basis of which the Commission intended to accept the undertakings; it did not object,HAS DECIDED AS FOLLOWS:Article 1 The undertakings offered by:(a) Croatia:- Zeljezara Sisak, Zagreb,(b) Thailand:- Awaji Sangyo (Thailand) Co. Ltd, Samutprakarn,- Thai Benkan Co. Ltd, Prapadaeng-Samutprakarn,- TTU Industrial Corp. Ltd, Bangkok,in connection with the anti-dumping proceeding concerning imports of tube or pipe fittings (other than cast fittings, flanges and threaded fittings), of iron or steel (not including stainless steel), with a greatest external diameter not exceeding 609,6 mm, of a kind used for butt-welding or other purposes, originating inter alia in Croatia and Thailand and falling within CN codes ex 7307 93 11, ex 7307 93 19, ex 7307 99 30 and ex 7307 99 90, are hereby accepted.This acceptance shall take effect on the date of entry into force of Regulation (EC) No 584/96.Article 2 The investigation in connection with the anti-dumping proceeding referred to in Article 1 is hereby terminated with regard to the companies named in that Article.Done at Brussels, 1 March 1996.For the CommissionLeon BRITTANVice-President(1) OJ No L 349, 31. 12. 1994, p. 1.(2) OJ No L 122, 2. 6. 1995, p. 1.(3) OJ No L 209, 2. 8. 1988, p. 1.(4) OJ No L 66, 10. 3. 1994, p. 10.(5) OJ No L 234, 3. 10. 1995, p. 4.(6) OJ No L 23, 30. 1. 1996, p. 1.(7) See page 1 of this Official Journal.